In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-394 CR

NO. 09-06-395 CR

____________________


JAMIE R. PATTERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause Nos. 17,226 and 17,227




MEMORANDUM OPINION
	Jamie R. Patterson appeals from sentences pronounced August 16, 2005.  His notices
of appeal were filed with the trial court on September 5, 2006, more than thirty days from the
date of sentencing.  We notified the parties that the appeal did not appear to have been timely
filed, but received no reply.  The Court finds the notice of appeal was not timely filed.  Tex.
R. App. P. 26.2.  No extension of time was timely requested pursuant to Tex. R. App. P. 26.3. 
It does not appear that appellant obtained out-of-time appeals from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain these appeals.  Accordingly,
the appeals are dismissed for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered November 15, 2006 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.